Dissenting Opinion
Laird, P. J.,
I regret that I must dissent from the majority opinion in this matter but I am totally unable to agree with their interpretation of the law. I have no doubt that claimant is deserving and that she needs the award but I am unable to agree on the advisability of returning the case to the board.
Conceding for the sake of the argument that petitioner’s decedent had silicosis and that it was the cause of his death, returning the case to the board will not avail claimant anything and will only add to her expense and prolong her bereavement.
It is not conceded by defendant that Frank Shrum had silicosis or that it was the cause of his death. In fact it is denied that he was so afflicted and is so maintanied by defendant’s medical witness, but even granting that silicosis was the cause of Mr. Shrum’s death, how will that avail petitioner?
This is not a claim for continuation of payments nor for funeral expenses. The record shows that the last date on which the deceased performed any service for defendant and the last date on which he was employed by defendant was September 2, 1948, and that the date of his death was September 9, 1953. The claim, we are now considering, was filed October 27, 1953, more than three years after the death of her husband, Frank Shrum.
It seems to me that it is a great waste of time, trouble and expense to refer this matter again to the compensation board even though they did make a mis-' take in the first instance, since section 301(c) of the Act of June 21, 1939, P. L. 566, 77 PS 11401(c) provides, inter alia:
*212“Wherever compensable disability or death is mentioned as a cause for compensation under this Act, it shall mean only compensable disability or death resulting from occupational disease and occuring within three (3) years after the date of his last employment in such occupation or industry.”
We think this question was finally settled by the late Judge Dithrich in the case of Wonderlick v. Philadelphia & Reading Coal & Iron Company, 170 Pa. Superior Ct. 65, when he said, quoting from page 67:
“The single question of law raised by this appeal is whether Sec. 301 (c), as amended, bars the claim of decedent’s widow under the facts as stated. The pertinent portions of See. 301 (c), italicized supra, permit no other conclusion than that her claim is barred. Where the claim for compensation is founded on death, the meaning of the statute is clear and unambiguous. Such claim is valid only where the death alleged as a cause for compensation has occurred within the three-year period following the date of decedent’s last employment.”
We do not consider the language quoted above as mere dicta, especially so as Judge Hirt, in delivering the opinion in Valent v. Berwind-White Coal Mining Company, 172 Pa. Superior Ct. 305, said, quoting from page 314:
“But a significant fact overlooked by all parties is that the decision to hold the original claim in abeyance was not made until May 19, 1949, more than three years after March 30, 1946, the date of decedent-claimant’s last employment. Accordingly, the limitation provisions of §301 (c) would necessarily bar any subsequent claim for death benefits.”
See also Kugris v. Hammond Coal Company, 174 Pa. Superior Ct. 376; Reichert v. Pennsylvania Railroad Co. et al., 156 Pa. Superior Ct. 213, and Jones *213v. Philadelphia & Reading Coal & Iron Company et al., 154 Pa. Superior Ct. 465; Mucha v. M. L. Bayard & Co., Inc., 177 Pa. Superior Ct. 138.
As it appears, after mature deliberation, that nothing is to be gained by returning the matter to the board, I would sustain the findings of fact, opinion, conclusion of law and decision of the workmen’s compensation authorities.